Citation Nr: 0621881	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  97-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for memory loss, confusion and heart problems 
due to digitalis toxicity, under the provisions of 
38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



INTRODUCTION

The appellant had active duty from January 1943 to January 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a January 1999 decision, the Board denied the appellant's 
claim of entitlement to disability compensation for memory 
loss, confusion and heart problems due to digitalis toxicity, 
under the provisions of 38 U.S.C.A. § 1151 on the basis that 
the preponderance of the evidence failed to demonstrate a 
relationship between VA treatment, including VA prescribed 
medication, and his memory loss, confusion and heart 
problems.  The appellant appealed the Board's decision to the 
U. S. Court of Appeals for Veterans Claims. In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney.  In an Order of 
August 2000, the motion was granted and the case was remanded 
to the Board. Remands for development were issued by the 
Board in August 2001 and December 2003. The case is now 
before the Board for final appellate review.


FINDINGS OF FACT 

1.	All relevant evidence for an equitable determination of 
the veteran's claim has been obtained by the RO.

2.	A relationship is demonstrated between VA treatment, 
including VA prescribed medication, and current memory 
loss, confusion and heart problems experienced by the 
veteran.


CONCLUSION OF LAW

Memory loss, confusion and heart problems are a result of VA 
treatment, including prescribed medication.  38 U.S.C.A. 
§ 1151, 5107 (West 1991); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Legal Criteria

When any veteran suffers an injury or aggravation of an 
injury as the result of VA hospitalization, medical or 
surgical treatment, submission to an examination, or the 
pursuit of a course of vocational rehabilitation, and not as 
a result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability or aggravation were service 
connected.  38 U.S.C.A. § 1151 (West 1991).

During the instant appeal period, new legislation was enacted 
that, in pertinent part, amended 38 U.S.C. § 1151 with regard 
to what constituted a "qualifying additional disability" 
susceptible of compensation.  See Pub. L. No. 104-204 
§ 422(a) and (b), 110 Stat. 2874, 292 (1996). These 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). The veteran's 
claim was received in April 1997.  Accordingly, the Board 
shall apply the law in effective prior to October 1, 1997, in 
evaluating the veteran's claim. 


Analysis

The veteran has contended that he has memory loss, confusion 
and heart problems as a result of digitalis toxicity in 
August 1996, caused by VA's prescription of Digoxin.  
 
As the record included opinions both supportive and against 
the veteran's assertions, the case was referred for an 
independent medical opinion in October 2005. A reply was 
received from the independent medical expert, a cardiologist 
at a university medical school, in December 2005. In 
pertinent part, this physician concluded that the veteran did 
experience digitalis toxicity in August 1996 due to 
administration of medication by VA. Further, it was explained 
that ordinarily the side effects of digoxin resolve when 
administration of this drug stops. However, it was further 
stated that since the veteran experienced sleepiness prior to 
the administration of digoxin, as well as insidious symptoms 
with weakness, apathy, and confusion for several years, the 
toxic level of the digoxin may have created a state of 
deconditioning which many have lingered long after 
administration of digoxin had ceased. The Board finds that 
the independent medical expert in essence concluded that the 
digitalis toxicity caused or perhaps aggravated the veteran's 
condition. Therefore, resolving the benefit of doubt in the 
veteran's favor, service connection for disability 
compensation for memory loss, confusion and heart problems 
due to digitalis toxicity, under the provisions of 
38 U.S.C.A. § 1151, is warranted. 38 U.S.C.A. § 1151, 5107 
(West 1991); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).






ORDER

Entitlement to Department of Veterans Affairs disability 
compensation for memory loss, confusion and heart problems 
due to digitalis toxicity, under the provisions of 
38 U.S.C.A. § 1151, is granted. 




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


